Proceeding in the Surrogate’s Court of Westchester county to settle the accounts of an executor. Decree unanimously affirmed, in so far as appealed from, with costs to executor-respondent, payable out of the estate. *835Assuming that the extrinsic testimony received by the surrogate to ascertain the intent of the decedent was improperly received, the construction of the provisions of the will, so far as they concerned the objectant Ciani, was proper. Paragraphs third and tenth of the will are unambiguous, and the requirement that the legacy to Maude E. Ciani be subject to deduction “ of all advances ” is properly interpreted and applied to the payments made by the decedent to the objectant between the date of the death of decedent’s brother and the date of the making of decedent’s will. Present — Young, Carswell, Davis, Adel and Taylor, JJ.